DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ amendment of 7/1/2021 is acknowledged. Claims 44 and 101 have been amended. Claims 2-40, 46-100 and 102-110 have been canceled. New claims 111-118 have been added. 
Status of Claims
3.    Claims 1, 41-45, 101 and 111-118 are pending in this application. Claims 2-40, 46-100 and 102-110 have been canceled.
Drawings
4.    The drawings submitted by the applicant dated 11/03/2020 have been accepted by the examiner.
Information Disclosure Statement
5.      Applicants’ information disclosure statements filed 7/1/2021, 11/14/2022, have been considered. Initialed copies of 1449 are enclosed.

Election/Restrictions
6.     Applicants’ election of 11/14/2022  is acknowledged. Applicants elected group II (claims 41-44 and 111- 118) drawn to an isolated glycolipid. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 Claims 1, 45 and 101 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/14/2022.

Claim Objections
7.    Claim 116 is objected to because of the following informalities:  Abbreviation B. fragilis is used in the claim full name of said bacteria is required.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
8.    The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.    Claims 41-44 and 111-118  are rejected under 35 U.S.C. 103 as being un-patentable over Fukuoka et al. [Biochemica and Biophysica Acta vol.1510, pp.185-197, 2001] and Reed et al. [US 20130058997] as evidenced by WO 84/04526 A1(Wisconsin Alumni Research).
      The claims are drawn to: An isolated glycolipid comprising a diglucosamine covalently conjugated to 2-5 acyl chains, each independently ranging in length from 14-17 carbons. 
       As to claims 41-44, Fukuoka et al.  disclose a glycolipid (lipopolysaccharide comprising lipid A species (see abstract; page186, column1, paragraph 4) comprising a tri-acylated, tetra-acylated or penta-acylated diglucosamine (penta-acyl and tetra-acyl lipid A subspecies, where lipid A has diglucosamine backbone (abstract; page186, column1, paragraphs 1,4; page 194, column1, paragraph 2) conjugated to an oligosaccharide (lipopolysaccharide (comprising oligosaccharide) comprises lipid A species, where lipid A species maybe isolated by hydrolysis of the lipopolysaccharide (conjugated); (abstract; page186, column1, paragraph1; page186, column 2, paragraphs 3-4; page 188, column1, paragraph 3). Fukuoka et al.  disclose the glycolipid of claim 41 Fukuoka et al. further disclose wherein the diglucosamine is tetra-acylated or penta-acylated (pentaacyl and tetraacyl lipid A subspecies where lipid A has diglucosamine backbone; page186; column1, paragraph1; page194, column 1, paragraph2). Fukuoka et al.  does not teach acyl chain ranging in length 14-17 carbons.
       Reed teach  glycolipid compositions and methods employing  synthetic glucopyranosyl lipid adjuvant, GLA  (glycolipid);paragraph [0011]) comprising a tri-acylated tetra-acylated or penta-acylated diglucosamine (GLA (glycolipid) comprises diglucosamine backbone linked to up to six fatty acyl chains such as (tri)acylated monophosphorylated lipid A; paragraphs[ 0015], [0072],  [0074] conjugated to an oligosaccharide (GLA (glycolipid) composition comprises monophosphorylated disaccharide (oligosaccharide) (conjugated);paragraphs(0007),[0009], [0152]). As to limitations of claims 111-113 and 115, Reed teach hydroxyl group and N-substituted and O- substituted on disaccharide (see claims, para 0015 and 0044). Reed teach  limitation of claims 117-118, lyophilized and pharmaceutical  (see abstract,  vaccine and adjuvant preparation and examples). Reed discloses acyl chains ranging in length from14-17 carbons (diglucosamine backbone linked to six fatty acyl chains, where each acyl chain has ester linkage to alkanoyl chain of greater than12 carbon atoms (as evidenced by Wisconsin, fatty  acyl chain can be an alkanoyl chain; column 4, lines10-20); paragraphs [0044]-[0047]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Fukuoka et al., invention to provide comprises acyl chains ranging in length from 14-17 carbons, as taught by Reed, in order to provide GLA capable of eliciting or enhancing a desired antigen-specific response in a subject (Reed; Paragraph [0044]). As to claim 116 the prior art composition is free from components found in B. fragilis. 
Therefore, it would have been prima facie obvious at the time of applicants’ invention to combine the composition and method of references to obtain the instant invention.   It would have been obvious to one of ordinary skill in the art that to modify acyl chains in the conjugation process.
      Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses, "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to combine known methods and compositions, which function in a predictable manner to yield a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Conclusion
10.   No claims are allowed.
11.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645    
December, 3 2022





/JANA A HINES/Primary Examiner, Art Unit 1645